DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 refers to a “laser measuring set”, and in the last limitation a “travel-time measuring set”. A set is generally a group of items, but lacks specificity in this context, reading simply as a black box object and outputting a desired result. Similar issues are present in Claims 2-15. Correction is required. 
Claim 1 refers to a “presetting stage”. It is unclear what a stage means in this context. Much like “measuring set” it lacks context and detail, reading as a purely black box object. This also applies for the determining stage first listed in Claim 4. Similar issues arise in Claims 2-10, 14-15. Correction is required. 
Claims 2 and 6 do not state a specific claim each is dependent upon, merely referring to the “previous claim”. Dependent claims should have a specific claim number they are dependent on. Correction is required. 
Claim 2 lists a “background event rate” without defining or specifying what this value is. Correction is required. 
Claim 1 uses the phrase “on the basis”. Claim 2 uses the phrase “taking into account”. Claim 4 uses the phrase “considering”.  How is something taken “into account”, “considered” or “on the basis”? If these are an input(s) into a calculation(s), then each should be clearly stated along with the precise, active method steps taking the inputs and producing a desired output. This issue also arises in Claims 2-6. Correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,067,674 B2 (previously application 15/896,162). Although the claims at issue are not identical, they are not patentably distinct from each other because practice of the invention claimed in US 11,067,674 B2 would infringe on the claims of the instant application (e.g. Claims 1, 2, 13, at least). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Axelsson (US 2017/0234973).
Regarding Claims 1, 14 and 15, Axelsson discloses laser measuring set, method, and digital storage medium for measuring a distance from an object [Abstract; Claims 1-15], comprising: a pulse laser for emitting a laser pulse at the beginning of a measuring cycle [Fig 3-5; 0064-66]; an optical sensor comprising at least one detection unit for generating detection signals, the detection unit comprising at least one detector for detecting individual photons, the detection unit generating one of the detection signals, during the measuring cycle, each time one of the photons is detected by the detector [Fig 3-5; 0071-83]; a coincidence recognition stage for generating coincidence signals, wherein during the measuring cycle, one of the coincidence signals is generated each time the detection signals generated by the detection unit reach at least a preset coincidence depth within a coincidence time [Fig 3-5; 0071-83]; a coincidence time presetting stage for presetting the coincidence time for the coincidence recognition stage, the coincidence time presetting stage being configured such that the coincidence time monotonically increases during the measuring cycle; and travel-time measuring set for determining the distance on the basis of a travel-time measurement of the coincidence signals [Fig 3-5; 0071-83].
Regarding Claim 2, Axelsson also discloses a background event rate determining stage for determining a background event rate of the detection signals, the coincidence time presetting stage being configured to preset the coincidence time while taking into account the background event rate [Fig 3-5; 0064-66; 0071-83].
Regarding Claim 3, Axelsson also discloses a coincidence time presetting stage is configured to preset the coincidence time while taking into account the preset coincidence depth [Fig 3-5; 0064-66; 0071-83].
Regarding Claim 4, Axelsson also discloses a maximum value determining stage for determining a maximum value of a constant probability density function for the occurrence of a first coincidence signal of the coincidence signals when exclusively considering a background event rate of the detection signals at the preset coincidence depth, the coincidence time presetting stage being configured to preset the coincidence time while taking into account the maximum value [Fig 3-5; 0064-66; 0071-83].
Regarding Claim 5, Axelsson also discloses a background event rate determining stage for determining a background event rate of the detection signals, the laser measuring set comprising a coincidence depth presetting stage for presetting the coincidence depth for the coincidence recognition stage, and the coincidence depth presetting stage being configured to preset the coincidence depth while taking into account the background event rate [Fig 3-5; 0064-66; 0071-83].
Regarding Claim 6, Axelsson also discloses coincidence depth presetting stage is configured to determine signal/noise ratios of probability density functions for the occurrence of a first coincidence signal of the coincidence signals at different values for the coincidence depth, each of the different values having one of the signal/noise ratios determined for it; that value of 
Regarding Claim 7, Axelsson also discloses coincidence depth presetting stage is configured such that the coincidence depth is constant during the measuring cycle [Fig 3-5; 0064-66; 0071-83].
Regarding Claim 8, Axelsson also discloses coincidence time presetting stage is configured such that the coincidence time strictly monotonically increases during the measuring cycle [Fig 3-5; 0064-66; 0071-83].
Regarding Claim 9, Axelsson also discloses coincidence time presetting stage is configured such that the coincidence time is preset, during the measuring cycle, such that a probability density function for the occurrence of a first coincidence signal of the coincidence signals deviates by a maximum of 10% from a constant value during the measuring cycle when one exclusively considers a background event rate of the detection signals [Fig 3-5; 0064-66; 0071-83].
Regarding Claim 10, Axelsson also discloses coincidence time presetting stage is configured such that the measuring cycle is subdivided into several partial measuring cycles, the coincidence time being determined at the beginning of one of the partial measuring cycles, respectively, and being held constant for the respective partial measuring cycle [Fig 3-5; 0064-66; 0071-83].
Regarding Claim 11, Axelsson also discloses detection unit comprises a multitude of detectors for detecting individual photons, the detectors comprising mutually corresponding sensing areas, and the coincidence depth being preset not to be larger than a number of the detectors [Fig 3-5; 0064-66; 0071-83].
Regarding Claim 12, Axelsson also discloses an optical sensor comprises a multitude of detection units which comprise different sensing areas [Fig 3-5; 0064-66; 0071-83]. 
Regarding Claim 13, Axelsson also discloses a travel-time measuring set is configured such that the distance is determined on the basis of a travel-time measurement of the detection signals when the preset coincidence depth is one, and such that the distance is determined on the basis of the travel-time measurement of the coincidence signals when the preset coincidence depth is larger than one [Fig 3-5; 0064-66; 0071-83].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645